Mr. Presiding Justice Brown delivered the opinion of the court. The judgment which this writ of error seeks to reverse is for $89 and costs. It was rendered by a judge of the Municipal Court of Chicago sitting without a jury. The matter involved was one purely of fact. The plaintiff—the defendant in error here—claimed that the defendant, in carrying out a contract with the lessor of the plaintiff to repair and alter the premises occupied by the plaintiff, had used, without the consent of the plaintiff, some lumber belonging to the plaintiff and stored by him on the premises. The trial judge indicated by his finding, which has all the effect of a verdict by a jury, that he believed from the evidence that there was lumber belonging to the plaintiff so need by the defendant, but that he thought that the quantity and value of it had been exaggerated by the plaintiff and his witnesses. The testimony was conflicting, and we know of no method by which we could make ourselves any more certain than was he of the exact truth. We are not ‘‘ satisfied that the judgment is contrary to the law and the evidence, ’’ and it is affirmed. Affirmed.